Citation Nr: 0731675	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-22 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to 
November 1971.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2003 
rating decision of the VA Regional Office in Indianapolis, 
Indiana that denied service connection for hepatitis C.  

This case was remanded by a decision of the Board dated in 
August 2006.


FINDINGS OF FACT

1.  Hepatitis C was first clinically diagnosed many years 
after discharge from service.

2.  There is no competent evidence of record that hepatitis C 
is related to active duty or any incident thereof.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he now has hepatitis C as the result 
of a dog bite in service or from contact with wounded and 
bleeding servicemembers while serving as a "point walker" 
during service in Vietnam.  He contends that service 
connection for hepatitis C is thus warranted.

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The Act and implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b) (2007).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) 
(2007).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of entitlement to service connection for 
hepatitis C has been accomplished.  As evidenced by the 
statement of the case, and the supplemental statements of the 
case, the appellant has been notified of the laws and 
regulations governing entitlement to the benefit sought, and 
informed of the ways in which the current evidence has failed 
to substantiate this claim.  These discussions also served to 
inform him of the evidence needed to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met. 38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in March 
2003, June 2004 and August 2006, the RO informed the 
appellant of what the evidence had to show to substantiate 
the claim, what medical and other evidence the RO needed from 
him, what information or evidence he could provide in support 
of the claim, and what evidence VA would try to obtain on his 
behalf.  Such notification, in conjunction with the 
statements of the case has fully apprised the appellant of 
the evidence needed to substantiate this claim.  He has also 
been advised to submit relevant evidence or information in 
his possession. 38 C.F.R. § 3.159(b).  The appellant was 
specifically notified regarding the criteria for rating any 
disability or an award of an effective date (see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)) should service connection 
be granted in the duty-to-assist letter dated in August 2006.  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for hepatitis C.  Extensive VA clinical records have been 
associated with the claims folder.  He was afforded a VA 
examination in this regard in May 2003.  The issue was 
remanded for further development in August 2006 subsequent to 
which it was deemed that re-examination was indicated.  The 
record reflects that the appellant was scheduled and 
rescheduled for a number of VA examinations which he 
cancelled.  He failed to report for the most recent VA 
examination scheduled in March 2007 without explanation.  For 
these and the reasons articulated in the legal analysis 
below, the Board is unable to find that there is a reasonable 
possibility that further assistance would aid him in 
substantiating the claim of entitlement to service connection 
for hepatitis C.  Under the circumstances, VA does not have a 
duty to assist that is unmet with respect to this issue. See 
38 U.S.C.A. § 5103A (a) (2); see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  The case is ready to be 
considered on the merits.

Law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2007).



Factual background

The record reflects that the appellant served in Vietnam with 
a military occupational specialty of dog scout handler.  His 
service medical records do not refer to any complaints, 
symptoms or findings relating to hepatitis or the liver, to 
include the discharge examination report dated in November 
1971.  He received treatment in March 1971 for a dog bite.  
No reference to any residuals of such is recorded.

The post service record contains a VA form 10-7131, Exchange 
of Beneficiary Information and Request for Administrative and 
Adjudicative Action, dated in October 1976 indicating that 
the veteran had been admitted to a VA facility in September 
1975 with diagnoses of heroin dependence and antisocial 
personality.  A VA outpatient clinical record dated in April 
1991 reflects that he was given a liver function study in 
conjunction with CBC and HIV testing which was noted to be 
"OK".  The appellant denied that he had ever been involved 
with drugs on a VA examination in August 1991.  It was noted 
at that time that had just finished a four-year prison 
sentence ending in February 1991.

VA outpatient clinical records dating from October 2002 show 
that the veteran initiated treatment that month and stated 
that hepatitis C had been diagnosed some six months before 
when he was incarcerated.  He related that he had been 
released from prison two weeks before.  VA blood chemistry 
testing was performed confirming a diagnosis of hepatitis C 
with an elevated viral load.  It was reported that he was 
without symptoms at that time.  A history of drug use in the 
past was noted.  The appellant was observed to have tattoos 
with repeated body piercing.  Chronic active hepatitis with 
liver disease was recorded in February 2003.  

The veteran filed a claim for service connection for 
hepatitis C in January 2003.  He was sent information 
pertaining to hepatitis C risk factors in a VCAA letter dated 
in March 2003.

The veteran was afforded a liver examination for VA 
compensation purposes in May 2003, to include a medical 
opinion.  The examiner stated that the claims folder was 
reviewed.  Pertinent history was recited to the effect that 
the appellant was found to have hepatitis C, diagnosed in 
April 2002, while serving a prison term from 1997 to 2002, 
and that there was a question as to whether he acquired it 
before or during service when he was exposed to wounded 
comrades.  It was reported that the appellant had had a 
tattoo on the left anterior chest wall since age 16, and that 
he took intravenous heroin at age 20 and 30, and later used 
intranasal cocaine.  It was reported that there was no 
history of high risk sexual activity.  Following examination, 
the examiner stated that it was not certain whether the 
veteran could have acquired hepatitis C viral infection from 
contact with wounded comrades in Vietnam, and that it could 
also derive from infection by tattoo or through intravenous 
use of drugs.  The examiner stated that it was "impossible 
to determine at this time which risk factor was the more 
likely cause of transmission of hepatitis C...." 

After the May 2003 VA examination, the veteran identified 
other hepatitis C risk factors that had not been considered 
by an examiner.  Primarily, he contended that he may have 
contracted hepatitis C while working as a scout dog handler.  
The appellant referred to the dog bite he received in March 
1971, and provided history of the death of his scout dog from 
a blood disease as instances of possible exposure to the 
hepatitis C virus.  

A request was sent to the U.S. Armed Services Center for 
Research of Unit Records (CRUR) (now United States Joint 
Services Records Research Center (JSRRC)) to verify 
information pertaining to the scout dog that the veteran 
stated was euthanized after contracting a blood disease 
during service.  A negative response was received in October 
2004.

The Board subsequently remanded the claim in August 2006 for 
additional development, to include a medical opinion to fully 
consider the most recently reported risk factors.  It was 
added that if the examiner determined that further physical 
examination was indicated for a nexus opinion, then one 
should be conducted.  

The veteran was notified of the pending examination by letter 
dated in January 2007 and advised of the consequences of his 
failure to report.  He was informed that when a claimant 
without good cause failed to report for examination, the 
claim would be decided based on the evidence of record.  A 
notation in the record dated in January 2007 indicates that 
he cancelled examinations scheduled on January 23rd and 
January 26th, and was not sure when he wanted to come in.  The 
RO sent him another letter in February 2007 essentially 
reiterating the contents of the January 2007 letter for 
failing to report for examination.  In a Report of Contact 
dated in February 2007, it was noted that the veteran called 
to reschedule the compensation and pension examination.  Of 
record is a copy of the notification of the appointment 
rescheduled in February 2007 indicating that he was a "No 
Show" and that he cancelled on account of transportation 
problems.  At his request, he was rescheduled for examination 
in March 2007 and did not report.  No reason was given for 
his failure to appear.  

In the Informal Hearing Presentation dated in August 2007, 
the representative asserts that the Board's remand 
instructions were not fully complied with because there was 
no evidence in the record to indicate that a VA examiner had 
reviewed the record and determined that an examination was 
necessary for the veteran.  It was also noted that a request 
for release of medical information with an incomplete address 
should have been returned to the veteran so that records 
could be requested from the Indiana Department of 
Corrections.  In view of such, the representative stated that 
another remand was necessary for full and proper development 
of the claim.

Legal Analysis

The Board first addresses the representative's assertions 
that the instructions in the August 2006 remand were not 
properly complied with and that claim requires additional 
development.  

In this regard, it is pointed out although the veteran was 
given notification of a compensation examination on the same 
date as the RO's examination request, the Board points out 
that the instructions to the examiner clearly stated that 
claims folder was to be reviewed and an opinion provided 
based on the clinical evidence of record at that time.  It 
was clearly specified that if the examiner determined that an 
examination was necessary, then this should be accomplished.  
The examination was not scheduled until more than two weeks 
later.  The Board thus finds that the presumption of 
regularity--that an examiner did decide that the veteran 
required a current examination--applies in this instance as 
there is no evidence to the contrary. See Ashley v. 
Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption 
of regularity: that public officers have properly discharged 
their official duties in absence of clear evidence to the 
contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(regarding the applicability of the presumption of regularity 
to RO actions). 

As to the authorization for release of medical information, 
it is unclear as to why the veteran did not list the Indiana 
Department of Corrections on a form dated in September 2006.  
It is shown that he subsequently submitted two additional 
medical release forms for retrieval of information from the 
VA dated in December 2006.  In any event, the fact is that 
for purposes of service connection in this instance, the 
clinical records from the Department of Corrections would 
essentially only have verified the date of a diagnosis of 
hepatitis C which the veteran has repeatedly stated was in 
April 2002 and which the Board does not dispute.  The Board 
finds that a remand for such records is not crucial to the 
disposition of the claim, and that it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2007) 
(harmless error). 

In this instance, the Board finds that while the evidence 
clearly shows that the veteran now has a diagnosis of 
hepatitis C, the evidence fails to demonstrate a competent 
nexus between current disability and service.  Although he 
claims he was exposed to wounded servicemembers and may have 
been infected by a dog bite during active duty, there is no 
evidence in the claims folder to substantiate these 
contentions.  Notably, the clinical record reflects that as 
late as 1991, VA outpatient records show that the veteran's 
liver function status was not deemed to be abnormal.  This 
was approximately 20 years after discharge from active duty.  
Additionally, there is a documented history of intravenous 
heroin use after active duty, as well as post service 
intranasal cocaine use.  The VA examiner in May 2003 declined 
to provide any definitive opinion as to etiology of hepatitis 
C during service, and it is therefore speculative and of 
diminished probative value.  However, the various risk 
factors for such were pointed out to include a tattoo and 
intravenous drug use.  The Board notes in this regard that no 
tattoos were reported on either the appellant's entrance or 
discharge examination reports.  

VA has determined that risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades, etc. VBA letter 211B (98-110) 
November 30, 1998.  The veteran's risk factors for hepatitis 
C includes at least three of those listed above.  It is not 
shown that he was a health care worker during active service.  

The Court of Appeals for Veterans Claims (Court) has held 
that in order establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held 
that while regulations regarding service connection do not 
require that a veteran has to establish service connection 
through medical records alone, (See Triplette v. Principi, 4 
Vet. App. 45, 49 (1993), citing Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991)), resolution of an issue that 
involves medical knowledge, such as diagnosis of disability 
and determination of medical etiology requires competent 
medical evidence. See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  The veteran's lay opinion concerning the etiology of 
his hepatitis C has less probative evidentiary value.

As the VA examination in May 2003 was inconclusive, the 
veteran was requested to report for VA examination beginning 
in January 2007, especially since he had articulated other 
risk factors for hepatitis C during service.  As noted above, 
he cancelled a number times and failed to report without 
explanation on the most recently scheduled occasion in March 
2007.

When a entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  Examples of "good cause" include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 38 C.F.R. 
§ 3.655 (2007).

As indicated above, the current record does not support the 
veteran's claim, and he has not cooperated in VA's attempt to 
secure additional evidence - specifically, that which might 
be obtained by VA examination.  In this regard, the Board 
points out that the duty to assist is not always a one-way 
street.  In order for VA to process claims, individuals 
applying for benefits have a responsibility to cooperate with 
the agency in the gathering of evidence necessary to 
establishing entitlement to benefits. See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991); see also Kowalski v. Nicholson, 
No. 02-1284 (Jun. 8 2005).

For all the foregoing reasons, the Board must conclude that 
service connection for hepatitis C must be denied.  The 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt doctrine is not applicable in the 
instant appeal. See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


